Citation Nr: 0032467	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  97-20 626A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a dental disorder, to include a burned lip, as a result of 
hospitalization or medical or surgical treatment received at 
a VA medical facility. 

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to a clothing 
allowance.

3.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).

4.   Entitlement to service connection for a low back 
disorder.

5.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a left foot disorder.

6.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a skin disorder of the feet and legs.

7.  Entitlement to an increased disability rating for 
malaria, currently rated as noncompensably disabling.

8.  Entitlement to an increased disability rating for 
conjunctivitis, currently rated as 10 percent disabling.

9.  Entitlement to an increased disability rating for 
sinusitis and rhinitis, currently rated as 30 percent 
disabling.  

10.  Whether an appeal of the denial of entitlement to 
service connection for prostate cancer, claimed as a result 
of exposure to ionizing radiation, was timely filed.

11.  Whether an appeal of the denial of entitlement to 
service connection for an eye condition, claimed as a result 
of exposure to ionizing radiation, was timely filed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
December 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating decisions issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  

The issues of whether new and material evidence has been 
submitted to reopen a claim of entitlement to a clothing 
allowance, whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a low back disorder, entitlement to an 
increased rating for service-connected malaria, and 
entitlement to an increased rating for sinusitis and 
rhinitis, are addressed in the REMAND portion of this 
decision. 

With regard to claims of entitlement to service connection 
for prostate cancer and an eye disorder as a result of 
exposure to ionizing radiation, a due process letter was sent 
to the veteran in September 2000 notifying him that the Board 
was raising the issues of whether an appeal as to these 
issues had been timely filed.  Therefore, the Board finds 
that issues are more appropriately characterized as whether 
the veteran has filed timely appeals as to these issues. 

A claim of entitlement to service connection for colon cancer 
is not in appellate status, as the veteran did not enter a 
notice of disagreement following a July 1995 rating decision 
denial.  The Board may only exercise jurisdiction over an 
issue after an appellant has filed both a timely notice of 
disagreement to a rating decision denying the benefit sought, 
and a timely substantive appeal.  38 U.S.C.A. § 7105 (West 
1991); Roy v. Brown, 5 Vet. App. 554 (1993).  



FINDINGS OF FACT

1.  The competent medical evidence of record does not 
demonstrate that the veteran has any additional disability, 
including burn scars of the lip, as the result of VA 
hospitalization or medical or surgical treatment.

2.  In an April 1992 decision, the Board denied the veteran's 
appeal of entitlement to service connection for PTSD. 

3.  Evidence added to the record since the April 1992 Board 
decision is not new, and is not of sufficient significance 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.

4.  In December 1986, the RO denied service connection for a 
left ingrown toenail of the big toe; the veteran was duly 
notified of the decision on January 22, 1987; he entered a 
notice of disagreement on July 12, 1988, more than one year 
after notice of the December 1986 rating decision denial.   

5.  Evidence added to the record since the December 1986 RO 
rating decision which is new is not of sufficient 
significance that it must be considered in order to fairly 
decide the merits of the veteran's claim for service 
connection for a left foot disorder.

6.  In August 1990, the RO denied service connection for a 
skin condition of the feet of bilateral tinea pedis; the 
veteran was duly notified of the decision on August 27, 1990; 
he did not thereafter enter a notice of disagreement with the 
August 1990 rating decision.     

7.  Evidence added to the record since the August 1990 RO 
rating decision which is new is not of sufficient 
significance that it must be considered in order to fairly 
decide the merits of the veteran's claim for service 
connection for a skin condition of the feet and legs. 

8.  The veteran's service-connected conjunctivitis is 
manifested by no active pathology or objective symptoms. 

9.  By rating decision of July 1995 (issued July 24, 1995), 
the RO denied service connection for prostate cancer and an 
eye condition as secondary to ionizing radiation; by letter 
and rating decision issued July 24, 1995, the veteran was 
notified of the July 1995 decision, and of his right to file 
an appeal of this decision; by a Statement in Support of 
Claim (VA Form 21-4138) received at the RO on April 15, 1996, 
the veteran entered notice of disagreement with this 
decision; and a statement of the case on this issue was 
issued on June 6, 1996. 

10.  A substantive appeal was not received at the RO within 
60 days of the issuance of the statement of the case (on the 
issues of entitlement to service connection for prostate 
cancer and an eye condition as due to ionizing radiation) or 
within one year of the July 24, 1995 issuance of notice of 
the July 1995 rating decision.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for a dental disorder, to include 
abrasions and burn scars of the lip, as a result of 
hospitalization or medical or surgical treatment received at 
a VA medical facility, have not been met.  38 U.S.C.A. § 1151 
(West 1991); 38 C.F.R. § 3.358 (1996).

2.  Evidence received since the Board's final decision in 
April 1992 is not new and material, and the veteran's claim 
of entitlement to service connection for PTSD has not been 
reopened.  38 U.S.C.A. §§ 7103, 7104, 5108 (West 1991); 38 
C.F.R. §§ 3.156(a), 20.1100 (2000).

3.  A December 1986 rating decision denying service 
connection for a left foot disorder is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2000).

4.  Evidence received since the December 1986 rating decision 
pertinent to the issue of service connection for a left foot 
disorder is not new and material, and the veteran's claim for 
service connection a left foot disorder has not been 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156, 20.302, 20.1103 (2000).

5.  An August 1990 rating decision denying service connection 
for bilateral tinea pedis is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.156, 20.302(a), 20.1103 (2000).

6.  Evidence received since the August 1990 rating decision 
pertinent to the issue of service connection for a skin 
disorder of the feet and legs is not new and material, and 
the veteran's claim for service connection for a skin 
disorder of the feet and legs has not been reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 
20.302, 20.1103 (2000). 

7.  A rating in excess of 10 percent for conjunctivitis is 
not warranted.  38 U.S.C.A. §§ 110, 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R.§§ 3.321(b)(1), 4.1-4.14, 
4.84a, Diagnostic Code 6018 (2000). 

8.  As there is no timely substantive appeal of a July 1995 
rating decision that denied service connection for prostate 
cancer as secondary to ionizing radiation, the Board lacks 
jurisdiction to review the veteran's claim for service-
connection on this issue.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302 (2000).

9.  As there is no timely substantive appeal of a July 1995 
rating decision that denied service connection for an eye 
disorder as secondary to ionizing radiation, the Board lacks 
jurisdiction to review the veteran's claim for service-
connection on this issue.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  38 U.S.C.A. § 1151 Claim for Dental Disorder

The veteran contends that compensation is warranted under the 
provisions of 38 U.S.C.A. § 1151 for a "dental condition" 
consisting of abrasions and burn scars of the lip which he 
contends resulted from a "sodium hypochloride burn."  He 
wrote that his root canal failed, so that he still has a 
painful tooth.  

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.

Effective October 1, 1997, 38 U.S.C.A. § 1151 (West 1991) was 
amended to provide as follows:

(a) Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and 
(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was
(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or
(B) an event not reasonably foreseeable . 
. .

These amendments to 38 U.S.C.A. § 1151 made by Public Law 
104-204 require a showing not only that the VA treatment in 
question resulted in additional disability but also that the 
proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  However, those amendments apply only to claims 
for compensation under 38 U.S.C.A. § 1151 which were filed on 
or after October 1, 1997.  VAOPGCPREC 40-97.  Therefore, as 
the veteran filed his claim prior to October 1, 1997, the 
only issue before the Board is whether the veteran has 
additional disability, including burn scars and abrasions, as 
a result of VA hospitalization or medical or surgical 
treatment.  The veteran has not alleged, and the evidence of 
record does not raise, that the alleged additional disability 
was the result of VA examination or vocational rehabilitation 
training. 

With regard to the law and regulations in effect prior to 
October 1, 1997, the applicable statute and regulations 
provided that when any veteran suffers an injury or 
aggravation of an injury as the result of VA hospitalization, 
medical or surgical treatment, submission to an examination, 
or the pursuit of a course of vocational rehabilitation, and 
not as a result of the veteran's own willful misconduct, and 
such injury or aggravation results in additional disability 
to the veteran, disability compensation shall be awarded in 
the same manner as if such disability or aggravation were 
service connected.  38 U.S.C.A. § 1151; 38 C.F.R. 
§§ 3.358(a), 3.800 (1996). 

In determining that additional disability exists, prior to 
October 1, 1997, the beneficiary's physical condition 
immediately prior to the disease or injury on which the claim 
for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  Compensation was not be payable for the continuance 
or natural progress of disease or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b) (1996).  

In determining whether any additional disability resulted 
from VA hospitalization, medical or surgical treatment, or 
examination, prior to October 1, 1997, the following 
considerations governed:

(1)  It is necessary to show that additional disability is 
actually the result of such disease or injury, or aggravation 
of an existing disease or injury suffered as the result of 
hospitalization or medical treatment and not merely 
coincidental therewith.  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of hospitalization, medical or surgical treatment, 
or examination.  38 C.F.R. § 3.358(c)(1) and (2) (1996).

(2)  Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
38 C.F.R. § 3.358(c)(3) (1996).

In June 1994 the veteran reported that he underwent a root 
canal at the VA Medical Center in Long Beach, California on 
May 11, 1994.  In this case, the evidence demonstrates that 
on May 13, 1994 the veteran presented with complaints of 
painful raw lesion of the lower lip.  He reported that he did 
not recall biting his lip or trauma, but he had noticed a 
burning sensation during an endo appointment.  The examiner 
noted that the veteran had a recent pulpectomy, and that the 
temporary filling in tooth number 8 was still intact.  
Examination also found a slight ecchymosis B&L of tooth 
number 8, ecchymosis of the lower right lip with a 5 by 7 mm 
abrasive lesion.  The diagnosis was sodium hypochloride burn, 
which was treated by cleaning the area well with soap and 
water and bacitracin was recommended.  The veteran was to 
report for follow up on May 20, 1994.  

VA outpatient treatment records reflect that at the May 20, 
1994 dental examination the veteran complained that the area 
was still slightly sensitive, and the examiner noted that the 
veteran's lip was healing and was within normal limits.  In 
May 1994, the veteran was also found to have no ulcers, 
masses, or discoloration of the mouth.

VA outpatient treatment records reflect that in June 1994 the 
veteran complained of the sharp edge and fracture of the 
upper front tooth with no pain.  Records reflect that 
esthetics were restored to the abscessed tooth, and the 
veteran was referred to his private dentist for further care.  
VA outpatient treatment records reflect that in October 1994 
the veteran was noted to have no lesions or erythema or 
exudate of the mouth or throat.  A VA dental examination in 
March 1996 found no ancillary problems as a result of the 
dental condition.  

The competent medical evidence reflects that the residual 
burn or abrasion which occurred as the result of sodium 
hypochloride burn subsequently healed without residual 
disability.  The United States Court of Appeals for Veterans 
Claims (Court) has held that "[i]n order for the veteran to 
be awarded a rating for service-connected [disability], there 
must be evidence both of a service-connected disease or 
injury and a present disability which is attributable to such 
disease or injury."  Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110 (West 1991).  In the absence of proof of a present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As no additional 
disability is demonstrated by the evidence of record, the 
Board must find that the criteria for entitlement to 
compensation under 38 U.S.C.A. § 1151 for a dental disorder, 
to include abrasions and burn scars of the lip, as a result 
of hospitalization or medical or surgical treatment received 
at a VA medical facility, have not been met.  38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.358 (1996).  

With regard to the veteran's contention that compensation is 
warranted under 38 U.S.C.A. § 1151 for tooth pain, the 
controlling regulations in effect prior to October 1, 1997 
specifically provide that compensation was not payable for 
the continuance or natural progress of preexisting disease or 
injuries for which the hospitalization or treatment was 
authorized.  38 C.F.R. § 3.358(b) (1996). 

II. New and Material Evidence to Reopen a Claim for Service 
Connection for PTSD

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted or 
aggravated in the active military, naval, or air service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (2000).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000). 
 
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2000).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2000). 

Prior to the effective date of this regulation on June 18, 
1999, and at the time of the July 1995 RO rating decision on 
appeal, the old requirements for service connection for PTSD 
were: medical evidence establishing a clear diagnosis of the 
condition; credible supporting evidence that the claimed 
stressor actually occurred; and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1996).  
The prior regulation provided that, if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to this combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (1996).  The prior regulation also provided that, if 
the claimed in-service stressor was related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded a combat citation, 
such as the Purple Heart Medal, Combat Infantryman Badge, or 
similar combat citation, was accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1996).  

Generally, when a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Board 
concludes that the probative medical evidence has not 
established service connection for PTSD under either the new 
or old regulation pertaining to service connection for PTSD.  
In rendering this conclusion, the Board notes that the 
substance of the previous 38 C.F.R. § 3.304(f), as pertains 
to this veteran, has not been significantly altered.  Under 
the new regulation, the three requirements remain essentially 
unchanged.  It still requires medical evidence of a current 
diagnosis of PTSD (though not a "clear" diagnosis), a 
medical link between current symptoms and an in-service 
stressor, and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2000).  Therefore, because the general requirements of the 
regulation have not been substantively changed as pertains to 
this veteran, the Board finds that the veteran was not 
prejudiced by not being notified of the change in the 
regulation.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Additionally, the June 1996 statement of the case advised the 
veteran that service connection for PTSD required three 
elements. 

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d), (f) (1999); Doran v. Brown, 6 
Vet. App. 283, 289 (1994).  Service department evidence that 
the veteran engaged in combat or that the veteran was awarded 
the Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressor.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).

A Board decision is final when issued.  38 U.S.C.A. §§ 7103, 
7104 (West 1991); 38 C.F.R. § 20.1100.  However, 38 U.S.C.A. 
§ 5108 states, in part, that "[i]f new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."  See Thompson 
v. Derwinski, 1 Vet. App. 251, 253 (1991).  In this case, as 
there is a prior final Board decision in April 1992, the 
claim may not be reopened and allowed unless new and material 
evidence is presented or secured.  Consequently, the evidence 
that must be considered in determining whether there is a 
basis for reopening this claim is that evidence added to the 
record since the April 1992 Board decision, the last 
disposition in which the veteran's claim was finally 
disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Further, when determining whether 
the claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).  

The evidence which was of record at the time of the prior 
final disallowance of the veteran's claim in April 1992 
included service personnel records which reflect that the 
veteran's military occupational specialty was shipping clerk, 
service medical records which were negative for a psychiatric 
disorder, and post-service clinical records which reflect a 
psychiatric disorder of anxiety neurosis first diagnosed in 
September 1972.  At a VA psychiatric examination in 1985, the 
veteran reported that his emotional problems began after 
service, and the diagnosis was major depressive disorder.

VA psychological evaluations in April 1990 included a 
validity scale which was interpreted to show that the 
veteran's profile was of questionable validity and did not 
represent his current status, due to exaggeration which 
appeared to be a manifestation of potential secondary gain 
related to his application for compensation.  The VA 
psychologist was unable to substantiate a diagnosis of PTSD.  
A May 1990 VA psychiatric examination report included the 
diagnosis of PTSD with depression which appeared to be 
related to the veteran's service in the war.  At a personal 
hearing the veteran testified that he had been involved in 
combat in supplying the troops at the front, and that he 
killed enemy soldiers and saw many wounded. 

In an April 1992 decision, the Board denied the veteran's 
appeal of entitlement to service connection for PTSD, finding 
as not credible the veteran's testimony of the reported 
stressor of combat with the enemy.  Evidence added to the 
record since the April 1992 Board decision does not pertain 
to PTSD, and includes no diagnosis of, or treatment for, 
PTSD, no nexus opinion relating PTSD to an in-service 
stressor, and no additional evidence of verification of a 
previously reported in-service stressor.  Therefore, the 
Board finds that the evidence added to the record since the 
April 1992 Board decision is not new, and is not of 
sufficient significance that it must be considered in order 
to fairly decide the merits of the veteran's claim.  For 
these reasons, the Board must find that the additional 
evidence is not new or material, so that the veteran's claim 
of entitlement to service connection for PTSD has not been 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

III. New and Material Evidence to Reopen a Claim for Service 
Connection for a Left Foot Disorder

In December 1986, the RO denied service connection for a left 
ingrown toenail of the big toe, finding that an ingrown 
toenail treated in service by partial removal of the toenail 
was acute and transitory.  The veteran was duly notified of 
the decision on January 22, 1987.  He entered a notice of 
disagreement on July 12, 1988, more than one year after 
notice of the December 1986 rating decision denial.  
Therefore, the December 1986 rating decision became final.  
38 U.S.C.A. § 7105(a), (c); 38 C.F.R. §§ 3.156, 20.302(a), 
20.1103.

The evidence of record at the time of the December 1986 
rating decision included service medical records and Army 
Surgeon General's Office records which reflect excision and 
removal in February 1945 of a portion of a left ingrown 
toenail.  Service medical records are otherwise negative for 
a left ingrown toenail or left foot disorder.  The service 
separation examination in December 1945 noted no pertinent 
finding of residual of ingrown toenail of the left foot.  
On an application for compensation dated in March 1946, the 
veteran listed various conditions, but did not list or claim 
service connection for a left foot disorder, including 
residuals of an ingrown toenail.  A VA examination in January 
1985 noted the veteran's reported history of blisters on the 
feet (date unspecified), but did not indicate any current 
clinical findings of the left foot.  A VA examination in 
December 1985 noted the veteran's reported history of 
unspecified problems with his feet, but entered no current 
clinical findings of a left foot disorder.  Likewise, VA 
outpatient treatment records are negative for a current left 
foot disability.  A September 1986 VA outpatient treatment 
entry reflects that the veteran has claw toes bilaterally.   

The evidence added to the record since the December 1986 
rating decision includes various VA examination reports, 
hospitalization reports, outpatient treatment records, and 
personal hearing testimony.  At a VA examination in June 
1987, the veteran reported that during service in the 
Philippines he injured both feet, though no left foot 
disability was noted upon examination.  VA outpatient 
treatment records are negative for a current left foot 
disability.  In a Statement in Support of Claim dated in July 
1988, the veteran wrote that he experienced sore feet and 
ingrown toenail removal in February 1945.  Other VA 
examination reports reflect no history or clinical findings 
of a left foot disability.  

A September 1987 letter from Thomas Smith, D.P.M., reflects 
that he first saw the veteran in February 1986 for complaints 
of painful great toenails, when the veteran stated that they 
had been a problem since service.  Dr. Smith noted severely 
incurvated hallux nails (onychocryptosis) and thickened nail 
plates (onychauxis/onychomycosis), which he treated with 
periodic debridement, and surgical correction (partial 
matrixectomies) in July 1987, which relieved the pain and 
discomfort.  No opinion was offered regarding a nexus to 
service. 

At a personal hearing in October 1997, the veteran testified 
that he did not have toenail problems prior to service, he 
had a toenail removed in service in 1944, since service he 
had problems of the feet "all the time," he thought he went 
to a private physician maybe once or twice but did not have 
any records of it, and he had surgery after service maybe in 
the 1980's.  

Evidence added to the record since the December 1986 RO 
rating decision pertaining to a history of removal of the 
toenail of the left big toe in service is not new.  The Board 
also finds that the additional evidence of record is not of 
sufficient significance that it must be considered in order 
to fairly decide the merits of the veteran's claim for 
service connection for a left foot disorder.  The additional 
evidence does not demonstrate a current left foot disability, 
and does not include a nexus opinion which relates any left 
foot clinical findings or symptomatology, first recorded over 
40 years after service separation, to the veteran's service.  
The veteran has testified that he had unspecified foot 
problems since service, but the first evidence of left foot 
symptomatology after service is dated over 40 years after 
service and does not relate current findings to service.  Dr. 
Smith's September 1987 letter reflects that the July 1987 
procedures relieved the veteran's pain and discomfort, so 
that there is still no evidence of record of a current left 
foot disability.  Multiple VA examinations and outpatient 
treatment records dated after December 1986 are negative for 
evidence of a left foot disability. 

For these reasons, the Board must find that the evidence 
received since the December 1986 rating decision pertinent to 
the issue of service connection for a left foot disorder is 
not new and material, and the veteran's claim for service 
connection for a left foot disorder has not been reopened.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 20.302, 
20.1103. 

IV. New and Material Evidence to Reopen a Claim for Service 
Connection for a Skin Disorder of the Legs and Feet

In August 1990, the RO denied service connection for 
bilateral tinea pedis, finding that the service medical 
records and Army Surgeon General's Office records were 
negative for evidence of foot fungus.  The veteran was duly 
notified of the decision on August 27, 1990.  The veteran did 
not thereafter enter a notice of disagreement with the August 
1990 rating decision denial of service connection for a skin 
condition of the feet.  Therefore, the August 1990 rating 
decision became final.  38 U.S.C.A. § 7105(a), (c); 38 C.F.R. 
§§ 3.156, 20.302(a), 20.1103.

The evidence of record at the time of the August 1990 rating 
decision included service medical records and an Army Surgeon 
General's Office report which reflect no indication of a skin 
condition of the feet or legs during service.  No rashes of 
the skin were noted upon VA examination in 1988.  A VA 
compensation examination in March 1990 revealed no 
abnormalities of the skin of the feet or legs. 

The evidence received since the August 1990 rating decision 
includes an August 1991 report of VA hospitalization which 
included a diagnosis of tinea pedis.  The history presented 
did not include a previous history of tinea pedis or skin 
rash, including in service.  A VA examination in October 1994 
revealed no lesions or rashes.  Additional VA outpatient 
treatment records and records of hospitalization are negative 
for evidence of a skin disorder of the feet and legs.

At a personal hearing in October 1997, the veteran testified 
as follows: in service he experienced "jungle rot" on both 
feet and legs, which was treated with white and purple 
solutions; shortly after service he was treated by a VA 
physician; the skin condition of the feet and legs had 
periodically flared up in hotter weather during the previous 
15 to 20 years; a flare up includes burning, itching, and a 
rash; and this has been treated by a cream. 

Evidence added to the record since the August 1990 RO rating 
decision which is new consists of a diagnosis of tinea pedis 
in 1991 which has not been related to service, and the 
veteran's testimony of a skin disorder in service.  The 
veteran's testimony, however, is that he has experienced a 15 
to 20 year history of a skin condition of the feet and legs, 
but which began over 20 years after service separation.  
There is no evidence of record to demonstrate that the 
veteran still has a current disability of the skin of the 
feet and legs.  Further, the additional medical evidence does 
not relate the diagnosis of tinea pedis to service, as the 
record is negative for evidence of treatment for a skin 
condition of the feet and legs in service, and the veteran 
did not assert as much until recently, as reflected by his 
personal hearing testimony.  Multiple VA examinations and 
outpatient treatment records dated after service are negative 
for evidence of such a skin disability.  

Based on this evidence, the Board finds that the additional 
evidence of record is not of sufficient significance that it 
must be considered in order to fairly decide the merits of 
the veteran's claim for service connection for a disability 
of the skin of the feet and legs.  For these reasons, the 
Board must find that the evidence received since the August 
1990 rating decision pertinent to the issue of service 
connection for a skin disorder of the feet and legs is not 
new and material, and the veteran's claim for service 
connection a skin disorder of the feet and legs has not been 
reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 
20.302, 20.1103. 

V.  Increased Rating: Conjunctivitis

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In addition, the 
evaluation of the same disability under various diagnoses, 
and the evaluation of the same manifestations under different 
diagnoses, are to be avoided.  C.F.R. § 4.14. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Effective from February 1975, service connection has been in 
effect for conjunctivitis.  A VA examination in March 1977 
reflects clinical findings of moderately inflamed 
conjunctiva, Horner's syndrome on the left, and a mild 
blepharoconjunctivitis.  A November 1978 Board decision 
granted a 10 percent rating for conjunctivitis, and a 10 
percent rating for conjunctivitis has been in effect since 
then.  As this rating has remained in effect since then, it 
has been in effect over 20 years and is now protected.  See 
38 U.S.C.A. § 110; 38 C.F.R. § 3.951(b). 

Diagnostic Code 6018 provides that for chronic conjunctivitis 
which is active, with objective symptoms, a 10 percent rating 
is warranted.  For healed conjunctivitis, rating is to be 
based on residuals; if there are no residuals, a 
noncompensable rating is provided.  38 C.F.R. § 4.84a. 

In this veteran's case, VA outpatient treatment records do 
not reflect any active pathology, and the veteran did not 
show for an August 1995 VA examination.  Notwithstanding the 
most recent findings would warrant only a noncompensable 
rating when measured against the rating criteria, the 10 
percent rating which has been in effect for over 20 years 
cannot be reduced.  See 38 U.S.C.A. § 110; 38 C.F.R. § 
3.951(b).

The veteran's current 10 percent rating for conjunctivitis is 
the maximum evaluation allowed under the applicable rating 
criteria, 38 C.F.R. § 4.84a, Diagnostic Code 6018.  There is 
no medical evidence of any complication of conjunctivitis to 
rate under an alternative code.  

The Board does not have the authority in the first instance 
to assign a higher rating on an extraschedular basis.  There 
is no evidence of an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
rating standards.  Thus, the Board finds no basis to refer 
the case to appropriate VA officials for consideration of an 
extraschedular rating. 38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 9 Vet. App. 337 (1996).




VI.  Timeliness of Substantive Appeal: Prostate Cancer and 
Eye Condition

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. 
§ 20.200.  A Substantive Appeal consists of a properly 
completed VA Form 1-9, "Appeal to Board of Veterans' 
Appeals" or correspondence containing the necessary 
information.  Proper completion and filing of a Substantive 
Appeal are the last actions the veteran needs to take to 
perfect an appeal.  38 C.F.R. § 20.202.

Appellate review will be initiated by a notice of 
disagreement and completed by a Substantive Appeal after a 
Statement of the Case is furnished.  The veteran will be 
afforded a period of sixty days from the date the statement 
of the case is mailed to file the formal appeal.  A 
Substantive Appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the Statement 
of the Case to the veteran, or within the remainder of the 
one year period from the date of mailing of the notification 
of the determination being appealed, whichever period ends 
later.   Questions as to timeliness or adequacy of response 
shall be determined by the Board of Veteran's Appeals.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

By rating decision of July 1995 (issued July 24, 1995), the 
RO denied service connection for prostate cancer and an eye 
condition as due to ionizing radiation.  By letter and rating 
decision issued July 24, 1995, the veteran was notified of 
the July 1995 decision, and of his right to file an appeal of 
this decision.  By a Statement in Support of Claim (VA Form 
21-4138) received at the RO on April 15, 1996, the veteran 
entered notice of disagreement with this decision.  A 
statement of the case on this issue was issued on June 6, 
1996. 

A substantive appeal was not received at the RO within 60 
days of the issuance of the statement of the case (on the 
issues of entitlement to service connection for prostate 
cancer and an eye condition as due to ionizing radiation) or 
within one year of the July 24, 1995 issuance of notice of 
the July 1995 rating decision.  

In a letter dated and issued September 8, 2000, the Board 
advised the veteran that it was raising the issue of 
timeliness of a substantive appeal on the issues of 
entitlement to service connection for prostate cancer and an 
eye condition as due to ionizing radiation, and that he had 
60 days to submit evidence or argument on this issue.  
Neither the veteran nor his representative submitted 
additional evidence or argument on these issues.  

The record does not show that VA ever received a request from 
the veteran for more time to file a Substantive Appeal, and 
the veteran has not indicated that he ever made such a 
request for extension of time to file a substantive appeal, 
so an extension of time for filing in not in question. 

Where, as in this case, the veteran files a timely notice of 
disagreement, but fails to timely file a substantive appeal, 
the appeal is untimely, and it is proper for the Board to 
dismiss the claim.  Roy, 5 Vet. App. 554.  For the reasons 
indicated, the Board must find that no timely appeal has been 
submitted as to the July 1995 RO rating decision denial of 
service connection for prostate cancer and an eye condition 
as due to ionizing radiation.  As there is no timely 
substantive appeal of a July 1995 rating decision that denied 
service connection for prostate cancer and an eye condition 
as due to ionizing radiation, the Board lacks jurisdiction to 
review the veteran's claims for service-connection on these 
issues.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 20.200, 
20.202, 20.300, 20.302. 


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
dental disorder, to include a burned lip, as a result of 
hospitalization or medical or surgical treatment received at 
a VA medical facility, is denied. 

New and material evidence not having been submitted, the 
veteran's claim of entitlement to service connection for PTSD 
is not reopened.

New and material evidence not having been submitted, the 
veteran's claim of entitlement to service connection for a 
left foot disorder is not reopened.

New and material evidence not having been submitted, the 
veteran's claim of entitlement to service connection for a 
skin disorder of the feet and legs is not reopened.

A rating in excess of 10 percent for conjunctivitis is 
denied. 

The veteran not having filed a timely Substantive Appeal, the 
claim of entitlement to service connection for prostate 
cancer as a result of exposure to ionizing radiation is 
dismissed.

The veteran not having filed a timely Substantive Appeal, the 
claim of entitlement to service connection for an eye 
condition as a result of exposure to ionizing radiation is 
dismissed. 


REMAND

I.  New and Material Evidence: Annual Clothing Allowance

An April 1996 denial of entitlement to an annual clothing 
allowance became final when the veteran did not enter a 
substantive appeal within one year of notice of the decision.  
Thereafter, in November 1998, the veteran filed to reopen a 
claim of entitlement to an annual clothing allowance.  A 
February 1999 rating decision denied the claim.  The veteran 
was notified in March 1999, and entered a notice of 
disagreement in March 1999.  However, the record does not 
reflect that a statement of the case has been issued on the 
issue of entitlement to an annual clothing allowance. 

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that, where a notice of disagreement had been filed, the 
Board erred in finding that the issue was "not now in 
appellate status," and should have remanded rather than 
referred the case to the RO.  Accordingly, the Board is 
required to REMAND this issue to the RO for issuance of a 
SOC. 

II.  Service Connection: Low Back Disorder

The Board notes that in a May 1997 rating decision on appeal 
the RO denied the veteran's claim for service connection for 
a low back disorder on the basis that new and material 
evidence had not been submitted to reopen a prior final RO 
rating decision in April 1968.  A closer reading of the 
record, however, reflects that the April 1968 rating decision 
only addressed the issue of entitlement to a non-service-
connected pension, and the April 1968 letter notifying the 
veteran of the decision indicated denial of non-service-
connected pension.  While the April 1968 rating decision 
listed osteoarthritis of the lumbosacral spine was a non-
service-connected disability (and, therefore, not a service-
connected disability) which was 10 percent disabling, the 
Board finds that this did not constitute adjudication of the 
issue of entitlement to service connection for a low back 
disability.  Further, as the veteran was not notified that 
service connection had been denied for a low back disability, 
the decision by the RO in April 1968 that the veteran's 
osteoarthritis of the lumbosacral spine as a non-service-
connected disability did not become final.  

The Court has held that, if action by the Board involves a 
question not previously addressed, and such action could be 
prejudicial to the appellant, further due process must be 
provided.  Bernard v. Brown, 4 Vet. App. 384 (1993).  As the 
RO did not adjudicate the question of whether service 
connection was warranted on the merits of the claim, the 
Board is precluded from doing so in the first instance.  In 
order to afford the veteran due process, on Remand, the RO 
should adjudicate on the merits the issue of entitlement to 
service connection for a low back disability.





III.  Increased Rating for Malaria

Under the diagnostic criteria in effect at the time of the 
veteran's claim, a 10 percent rating was warranted for 
malaria which has been recently active, with 1 relapse in the 
past year, or for old cases of malaria with moderate 
disability.  38 C.F.R. 
§ 4.88b, Diagnostic Code 6304 (1996).  

The Board notes that the diagnostic criteria for malaria were 
changed, effective August 30, 1996.  The new rating criteria 
of Diagnostic Code 6304 now provide for a 100 percent rating 
for active malaria.  Thereafter, residuals such as liver or 
spleen damage are to be rated under the diagnostic codes for 
the appropriate system.  
38 C.F.R. Part 4, Diagnostic Code 6304 (2000).

The Court has indicated that, when a law or regulation 
changes after a claim has been filed, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran generally applies.  
Karnas, 
1 Vet. App. at 313; White v. Derwinski, 1 Vet. App. 519, 521 
(1991).  Under the circumstances, the veteran's increased 
rating claim for malaria must be reviewed under both the old 
and the new rating criteria.  In this veteran's case, 
however, it does not appear that the veteran was afforded a 
review under the new rating criteria.  

Additionally, it does not appear that the veteran was 
afforded a recent VA compensation examination for malaria.  
During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance Act of 2000 became law.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This liberalizing legislation is 
applicable to the veteran's claims.  See Karnas at 312-13. 

IV.  Increased Rating for Sinusitis and Rhinitis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of VA with respect 
to the duty to assist a veteran in the development of his 
claim.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §  5107A).  
The most recent VA examination of record pertaining to the 
veteran's service-connected sinusitis and rhinitis is dated 
in March 1996, notably over 4 and 1/2 years ago.  For these 
reasons, a remand of the issue of increased rating for 
service-connected sinusitis and rhinitis is required.  

Therefore, in order to afford the veteran due process and to 
assist the veteran by obtaining additional medical evidence, 
this case is REMANDED for the following action: 

1.  The RO should issue a SOC on the 
issue of whether new and material 
evidence has been submitted to reopen the 
veteran's claim of entitlement to a 
clothing allowance.

2.  If the veteran enters a timely 
substantive appeal following the issuance 
of a SOC, the RO should readjudicate the 
issue of whether new and material 
evidence has been submitted to reopen the 
veteran's claim of entitlement to a 
clothing allowance.

3.  The RO should afford the veteran the 
appropriate VA medical examination for 
the purpose of determining whether the 
veteran has any residuals of malaria.  
After the examination is arranged, the RO 
should provide the examiner with the 
veteran's claims file for review.  The 
examiner should then review the claims 
file, consider the veteran's current 
complaints and any clinical findings, and 
conduct any indicated diagnostic tests 
necessary to determine the current level 
of disability, if any, attributable to 
the veteran's service-connected malaria.  
Following a thorough examination, the 
examiner should render a professional 
opinion, with full supporting rationale, 
indicating whether it is at least as 
likely as not that any findings are 
residuals of malaria.

4.  The RO should afford the veteran the 
appropriate VA medical examination for 
the purpose of determining the current 
level of disability of the veteran's 
service-connected sinusitis and rhinitis.  
After the examination is arranged, the RO 
should provide the examiner with the 
veteran's claims file for review in 
conjunction with the examination.  The 
examiner should review the claims file, 
consider the veteran's current complaints 
and any clinical findings, and conduct 
any indicated diagnostic tests necessary 
to determine the current level of 
disability attributable to the veteran's 
service-connected sinusitis and rhinitis. 

5.  When the above development has been 
completed, the case should be reviewed by 
the RO.  The RO should readjudicate the 
issue of entitlement to an increased 
(compensable) rating for service-
connected malaria, including under the 
rating criteria in effect from August 30, 
1996.  If the benefit sought remains 
denied, the veteran and his 
representative should be furnished a 
supplemental SOC, and should be afforded 
an opportunity to respond before the case 
is returned to the Board for further 
appellate review.  

6.  The RO should readjudicate the issue 
of entitlement to an increased rating for 
service-connected sinusitis and rhinitis 
(currently rated 30 percent disabling). 

7.  The RO should adjudicate on the 
merits the issue of entitlement to 
service connection for a low back 
disability. 

8.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed with 
regard to the issues remanded.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among other things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  If any of the remaining 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative should be provided with a 
supplemental SOC.  The supplemental SOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 

